UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principle executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer (Do not check if a smaller reporting company) £ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of November 10, 2010, there were 3,301,930 shares of the issuer’s Common Stock, no par value, outstanding. Table of Contents TRIO-TECH INTERNATIONAL INDEX TO CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and June 30, 2010 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Period Ended September 30, 2010 (Unaudited) and June30, 2010 4 (c) Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited) 5 (d) Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 Part II. Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. Important factors that could cause or contribute to such material differences include those discussed in “Item1A. Risk Factors” in our most recent Annual Report on Form 10-K. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) September 30, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $125 and $91 Other receivables Inventories, less provision for obsolete inventory of $862 and $907 3,649 Investment in property development Prepaid expenses and other current assets Total current assets INVESTMENT PROPERTY IN CHINA, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 57 Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,229,430 and 3, 227,430 shares issued and outstanding as at September 30, 2010, and June 30, 2010, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended September 30, September 30, Revenues Products $ $ TestingServices Fabrication Services Others 68 Costs of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Others 50 34 Gross Margin Operating Expenses: General and administrative Selling Research and development 29 10 Loss / (Gain) on disposal of property, plant and equipment 7 (1 ) Total operating expenses Income / (Loss) from Operations ) Other Expenses Interest expense ) ) Other expenses ) (3 ) Total other expenses ) ) Income / (Loss) from Continuing Operations before Income Taxes ( 532 ) Income Tax Benefit 4 37 Income / (Loss) from Continuing Operations before Non-controlling Interest,net of tax ) Discontinued Operations (NOTE 17) Loss from discontinued operations, net of tax (2 ) ) NET INCOME / (LOSS) ) Less: Net Income / (Loss) Attributable to the Non-controlling Interest ( 91 ) Net Income / (Loss) Attributable to Trio-Tech International $ $ ) Amounts Attributable to Trio-Tech International Common Shareholders: Income / (Loss) from Continuing Operations, net of tax ) Loss from Discontinued Operations, net of tax (2 ) ) Net Income / (Loss) Attributable to Trio-Tech International Common Shareholders ) Comprehensive Income / (Loss)Attributable to Trio-Tech common Shareholders: Net Income / (Loss) ) Foreign currency translation, net of tax Comprehensive Income / (Loss) ) Less: Comprehensive income / (loss) attributable to the non-controlling interest ) Comprehensive Income / (Loss) Attributable to Trio-Tech International $ $ ) Basic Earnings / (Loss) per Share: Basic earnings / (loss) per Share from continuing operations attributable to Trio-Tech International $ $ ) Basic loss per share from discontinued operations attributable to Trio-Tech International $ $ ) Basic Earnings / (Loss) per share from Net Income / (Loss) Attributable to Trio-Tech International ) Diluted Earnings / (Loss) per Share: Diluted earnings / (loss) per Share from continuing operations attributable to Trio-Tech International $ $ ) Diluted loss per Share from discontinued operations attributable to Trio-Tech International $ $ ) Diluted Earnings / (Loss) per Share from Net Income (Loss) Attributable to Trio-Tech International ) Weighted average number of common shares outstanding — basic Dilutive effect of stock options Number of Shares used to compute earnings per share — diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non Controlling Shares Amount Capital Earnings Income Interest Total Balance at June 30, 2009 $ Stock option expenses Net (loss) Translation adjustment Balance at June 30, 2010 $ Cash received from stock options exercised 2 4 4 Stock option expenses 19 19 Net income Translation adjustment 5 Balance at September 30, 2010 $ See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Three Months Ended September 30, September 30, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net income / (loss) $ $ ) Adjustments to reconcile net income / (loss) to net cash flow used by operating activities Depreciation and amortization Bad debt expense, net 39 Inventory provision (45 ) 48 Accrued interest expense, net of interest income 51 ) Loss / (Gain) on sale of property-continued operations 7 (1
